In an action on defendants’ guarantees of a certain promissory note, defendants appeal from a judgment of the Supreme Court, Nassau County, entered December 1, 1975, which is in favor of plaintiff and against them, upon an order which granted plaintiffs motion *576for summary judgment. Judgment affirmed, with $50 costs and disbursements. Defendants failed to demonstrate the existence of any triable issues of fact and it was, therefore, proper to grant plaintiff summary judgment as against them. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.